DETAILED ACTION
This non-final Office action is responsive to the application filed October 21st, 2021. Claims 1-15 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 10, and 15 objected to because of the following informalities:  the claim limitations recite, "wherein the displayed by the relationship diagram", which is a typographical error that should recite, "wherein the displayed relationship diagram".  Appropriate correction is required.
Claims 3, 8, and 13 objected to because of the following informalities:  the dependent claims recited the following, "a visual depiction of the set of persona data", however "the set of persona data" lacks antecedent basis.  Appropriate correction is required.
Claims 6-15 objected to because of the following informalities:  the independent claims 6 and 11 recite the following, "display the relationship diagram to the user on the display device", however "the display device" lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.

Claims 1-10
Step 1: Independent claims 1 (method), 6 (system), and dependent claims 2-5 and 7-10, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a method (i.e. process) and claim 6 is directed to a system (i.e. machine).
Step 2A Prong 1: The independent claims are directed toward managing a plurality of intelligence personas implemented by a computer operated by a user and having a processor, a display device, and a database, comprising: using a persona management module to store a plurality of persona profiles into the database according to data entered by the user, wherein each persona profile corresponds to a unique intelligence persona stored in the database; and using a visualization module to: retrieve at least a portion of the plurality of persona profiles from the database according to a user selected preference; convert the retrieved portion of persona profiles into a relationship diagram, wherein the relationship diagram comprises: a data tree for each persona stored in the database; a set of visual cues indicating commonalities between any persona profiles contained in the relationship diagram; and display the relationship diagram to the user on the display device in a visual based format. (Organizing Human Activity & Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). [Examiner notes the underlined limitations above are directed to the abstract idea]. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are converting persona profile information into relationships diagrams containing data trees and visual cues indicating commonalities between any persona profiles contained in the relationship diagram, which is managing relationships and interactions. The Applicant’s claimed limitations are converting persona profile information into relationship diagram, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are converting persona profile information into relationships diagrams containing data trees and visual cues indicating commonalities between any persona profiles contained in the relationship diagram, which could be performed using a pen and paper or as functions of the human mind in the form of observation and evaluation. The Applicant’s claimed limitations are converting persona profile information into relationship diagram, which is directed towards the abstract idea of Mental Process.
In addition, dependent claims 2-5 and 7-10 further narrow the abstract idea and are directed to further defining the persona profile; the data tree visualization; and the relationship diagram display. These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include managing relationships or interactions as well as mental processes. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “store a plurality of persona profiles into the database according to data entered by the user; retrieve at least a portion of the plurality of persona profiles from the database according to a user selected preference; display the relationship diagram to the user on the display device in a visual based format” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “implemented by a computer operated by a user and having a processor, a display device, and a database; a persona management module; a visualization module; A network-enabled intelligence persona management system accessible by a user device, comprising: a persona management module communicatively coupled to the network-enabled intelligence persona management system; a visualization module communicatively linked to the persona management module, the database, and the user device” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-5 and 7-10 further narrow the abstract idea and dependent claims 3 and 8 additionally recites “the data tree for each intelligence persona stored in the database comprises a visual depiction of the set of persona data showing: the identified operator; any other intelligence personas controlled by the identified operator; each communication platform used by the intelligence personas; and which information target associated with a particular intelligence persona uses a given communication platform” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “database” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “implemented by a computer operated by a user and having a processor, a display device, and a database; a persona management module; a visualization module; A network-enabled intelligence persona management system accessible by a user device, comprising: a persona management module communicatively coupled to the network-enabled intelligence persona management system; a visualization module communicatively linked to the persona management module, the database, and the user device” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-5 and system claims 6-10 recite “implemented by a computer operated by a user and having a processor, a display device, and a database; a persona management module; a visualization module; A network-enabled intelligence persona management system accessible by a user device, comprising: a persona management module communicatively coupled to the network-enabled intelligence persona management system; a visualization module communicatively linked to the persona management module, the database, and the user device”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0017-0021 and Figure 1. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “store a plurality of persona profiles into the database according to data entered by the user; retrieve at least a portion of the plurality of persona profiles from the database according to a user selected preference; display the relationship diagram to the user on the display device in a visual based format” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-5 and 7-10 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 3 and 8 additionally recite “the data tree for each intelligence persona stored in the database comprises a visual depiction of the set of persona data showing: the identified operator; any other intelligence personas controlled by the identified operator; each communication platform used by the intelligence personas; and which information target associated with a particular intelligence persona uses a given communication platform” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “database” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claims 11-15
Step 1: Claim 11, and dependent claims 12-15, are directed to “An internet based intelligence persona management system accessible by a user device connected to the internet via a network, comprising: an internet based storage medium communicatively coupled to the user device, wherein the internet based storage medium is configured to store a plurality of intelligence personas; a persona management module communicatively coupled to the internet based storage medium and the user device and configured to cause a plurality of persona profiles to be stored on the internet based storage medium according to data entered from the user device, wherein each persona profile corresponds to a unique intelligence persona from the plurality of intelligence personas stored in the internet based storage medium; and a visualization module communicatively linked to the persona management module, a database, and the user device”, which is directed to software per se. The claimed invention is directed to an internet based storage medium, a persona management module, and a visualization module, which are claimed without a direct link to structural recitations. The provided Specification recites the following, “the system may comprise a persona management module 100 accessible by one or more user devices, wherein the persona management module 100 is configured to track, store, and report a set of persona profile data for a plurality of created personas (puppets) 104a-104i that are controlled by a plurality of intelligence operators 102a-102c for tracking multiple intelligence targets 108a-108i across multiple online platforms 106a-106” (paragraph 0021) as well as paragraph 0019 “the present technology may take the form of an entirely software embodiment, an entirely hardware embodiment, or an embodiment combining aspects of both software and hardware. Furthermore, the present technology may take the form of a set of instructions, such as a computer program product for causing a processor and/or computing device to perform a desired function, stored on a non-transitory computer-readable storage medium having computer-readable program code embodied in the storage medium.” Therefore, the claims are not directed to a patent eligible category of invention. See MPEP 2106.03 I. Because the broadest reasonable interpretation of the claim covers software per se, the claim is rejected under 35 U.S.C. 101 as covering non-statutory subject matter. For the sake of compact prosecution, Examiner will continue analysis of the claimed invention as though it has been amended to incorporate structural limitations. 
Step 2A Prong 1: The independent claims are directed toward an internet based intelligence persona management system accessible by a user device connected to the internet via a network, comprising: an internet based storage medium communicatively coupled to the user device, wherein the internet based storage medium is configured to store a plurality of intelligence personas; a persona management module communicatively coupled to the internet based storage medium and the user device and configured to cause a plurality of persona profiles to be stored on the internet based storage medium according to data entered from the user device, wherein each persona profile corresponds to a unique intelligence persona from the plurality of intelligence personas stored in the internet based storage medium; and a visualization module communicatively linked to the persona management module, a database, and the user device, wherein the persona management module is configured to: retrieve at least a portion of the plurality of persona profiles from the database according to a user selected preference; convert the retrieved portion of persona profiles into a relationship diagram, wherein the relationship diagram comprises: a data tree for each persona stored in the database; a set of visual cues indicating commonalities between any persona profiles contained in the relationship diagram; and display the relationship diagram to the user on the display device in a visual based format. (Organizing Human Activity & Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). [Examiner notes the underlined limitations above are directed to the abstract idea]. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are converting persona profile information into relationships diagrams containing data trees and visual cues indicating commonalities between any persona profiles contained in the relationship diagram, which is managing relationships and interactions. The Applicant’s claimed limitations are converting persona profile information into relationship diagram, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are converting persona profile information into relationships diagrams containing data trees and visual cues indicating commonalities between any persona profiles contained in the relationship diagram, which could be performed using a pen and paper or as functions of the human mind in the form of observation and evaluation. The Applicant’s claimed limitations are converting persona profile information into relationship diagram, which is directed towards the abstract idea of Mental Process.
In addition, dependent claims 12-15 further narrow the abstract idea and are directed to further defining the persona profile; the data tree visualization; and the relationship diagram display. These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include managing relationships or interactions as well as mental processes. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “store a plurality of intelligence personas; cause a plurality of persona profiles to be stored; retrieve at least a portion of the plurality of persona profiles from the database according to a user selected preference; display the relationship diagram to the user on the display device in a visual based format” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “An internet based intelligence persona management system accessible by a user device connected to the internet via a network; an internet based storage medium communicatively coupled to the user device; a persona management module communicatively coupled to the internet based storage medium and the user device; a visualization module communicatively linked to the persona management module, a database, and the user device; the display device; communication platforms” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 12-15 further narrow the abstract idea and dependent claim 13 additionally recites “the data tree for each intelligence persona stored in the database comprises a visual depiction of the set of persona data showing: the identified operator; any other intelligence personas controlled by the identified operator; each communication platform used by the intelligence personas; and which information target associated with a particular intelligence persona uses a given communication platform” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “database” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “An internet based intelligence persona management system accessible by a user device connected to the internet via a network; an internet based storage medium communicatively coupled to the user device; a persona management module communicatively coupled to the internet based storage medium and the user device; a visualization module communicatively linked to the persona management module, a database, and the user device; the display device; communication platforms” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, system claims 11-15 recite “An internet based intelligence persona management system accessible by a user device connected to the internet via a network; an internet based storage medium communicatively coupled to the user device; a persona management module communicatively coupled to the internet based storage medium and the user device; a visualization module communicatively linked to the persona management module, a database, and the user device; the display device; communication platforms”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0017-0021 and Figure 1. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “store a plurality of intelligence personas; cause a plurality of persona profiles to be stored; retrieve at least a portion of the plurality of persona profiles from the database according to a user selected preference; display the relationship diagram to the user on the display device in a visual based format” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 12-15 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claim 13 additionally recites “the data tree for each intelligence persona stored in the database comprises a visual depiction of the set of persona data showing: the identified operator; any other intelligence personas controlled by the identified operator; each communication platform used by the intelligence personas; and which information target associated with a particular intelligence persona uses a given communication platform” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “database” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yarbrough (U.S 11,080,605 B1) in view of Ranade (U.S 9,578,094 B1).
Claims 1, 6, and 11
Regarding Claim 1, Yarbrough discloses the following:
A method for managing a plurality of intelligence personas implemented by a computer operated by a user and having a processor, a display device, and a database, comprising [see at least Col 9 lines 4-6 for reference to the method of interest matched interaction initialization performed by the interest matched interaction initialization engine of Figures 1 and 2; Col 10 lines 66-67 for reference to the computer system containing a hardware processor (e.g., a central processing unit (CPU), a graphics processing unit (GPU), a hardware processor core, or any combination thereof); Col 11 line 5 for reference to the computer system containing a display unit; Figure 1 and related text regarding the environment and system for interest matched interaction initialization; Figure 2 and related text regarding item 210 ‘database’; Figure 5 and related text regarding the computer system containing item 502 ‘processor’, item 510 ‘display device’ and item 516 ‘mass storage’] 
using a persona management module to store a plurality of persona profiles into the database according to data entered by the user, wherein each persona profile corresponds to a unique intelligence persona stored in the database [see at least Col 2 lines 40-45 for reference to the interest matched interaction initialization engine accessing a set of profile data corresponding to one or more users and may be communicatively coupled via a network to a set of data sources; Col 3 lines 1-7 for reference to the engine analyzing profile information to determine data sources containing information indicating an interest in a subject; Col 4 lines 47-66 for reference to the database including interaction data describing interactions between individuals and an organization, a user profile database corresponding to individuals having a relationship with the organization, and profile data including information about topics discussed during interactions, social media presence, news outlets posting, and user profile attributes; Figure 1 and related text regarding item 200 ‘interest matched interaction initialization engine’; Figure 2 and related text regarding the interest matched interaction initialization engine containing item 210 ‘database’] 
using a visualization module to: retrieve at least a portion of the plurality of persona profiles from the database according to a user selected preference [see at least Col 5 lines 14-21 for reference to the data collector obtaining a first set of profile attributes for a first user and a second set of profile attributes for a second user; Col 5 lines 22-35 for reference to the data collector identifying a first set of data sources using the first set of profile attributes and a second set of data sources using the second set of profile attributes by evaluating the profile information of the users preferences; Col 5 lines 40-42 for reference to the data collector collecting a first dataset using the first set of data sources and a second dataset using the second set of data sources; Figure 2 and related text regarding item 220 ‘data collector’ within item 200 ‘interest matched interaction initialization engine] 
convert the retrieved portion of persona profiles into a relationship diagram, wherein the relationship diagram comprises: a data tree for each intelligence persona stored in the database; a set of visual cues indicating commonalities between any persona profiles contained in the relationship diagram [see at least Col 3 lines 23-27 for reference to the interest matched interaction initialization engine gathering data from the data sources and generating a model (e.g., using decision trees) for the interest of using the gathered data; Col 5 lines 57-61 for reference to the modeler generating an interest vector model with data elements of the first dataset based on the interests identified in the first dataset; Col 6 lines 27-32 for reference decision trees being used to generate a module for a person with a given interest and is trained using the data sets and mechanical turk generated labels which may be used to classify an interest in a topic; Col 9 lines 24-42 for reference to the interest vector model being generated by the modeler using data elements of the first dataset based on an interest identified, for example, prior interaction data being obtained describing one or more previous interactions between the first user and the second user from the first dataset; Figure 2 and related text regarding item 225 ‘modeler’; Figure 4 and related text regarding item 420 ‘GENERATING AN INTEREST VECTOR MODEL USING DATA ELEMENTS OF THE FIRST DATASET BASED ON AN INTEREST IDENTIFIED IN FIRST DATASET’] 
display to the user on the display device in a visual based format [see at least Col 2 lines 24-30 for reference to the display showing the interaction initialization items to employees; Col 3 lines 65-67 for reference to the interaction initialization item being transmitted to a display device of a user; Col 7 lines 22-45 for reference to the interaction initialization item being transmitted to a display device  and being presented to a user on a graphical user interface in a visual format; Col 8 lines 55-61 for reference to several interaction initialization items including interaction initialization item being generated and displayed for the graphical representation of the other user; Figure 4 and related text regarding item 435 ‘TRANSMITTING THE INTERACTION INITIALIZATION ITEM TO A DISPLAY DEVICE, THE DISPLAY DEVICE PROVIDING A GRAPHICAL USER INTERFACE TO THE SECOND USER’]

While Yarbrough discloses the limitations above, it does not disclose display the relationship diagram to the user on the display device in a visual based format.
However, Ranade discloses the following:
retrieve at least a portion of the plurality of persona profiles from the database according to a user selected preference [see at least Col 8 lines 19-40 for reference to the user module being configured to manage one or more user profiles and/or user information associated with the users of system] 
convert the retrieved portion of persona profiles into a relationship diagram, wherein the relationship diagram comprises: a data tree for each intelligence persona stored in the database; a set of visual cues indicating commonalities between any persona profiles contained in the relationship diagram [see at least Col 5 lines 46-60 for reference to the social graph module determining social graphs associated with individual users based on affiliations within the one or more virtual spaces and the relationships within the one or more electronic social networks and/or other virtual environments; Col 18 lines 23-34 for reference to social graphs associated with individual users being determined based on the affiliations within one or more visual spaces and the relationships within the one or more electronic social networks; Figure 1 and related text regarding item 126 ‘Social Graph Module’; Figure 3 and related text regarding item 308 ‘Determine Social Graphs Associated With Individual Users Based On Affiliations Within Virtual Space(s) And Relationships. Within Electronic Social Network(s)’] 
display the relationship diagram to the user on the display device in a visual based format [see at least Col 5 lines 60-62 for reference to the social graph module providing a social graph interface for presentation to a user; Col 13 lines 16-20 for reference to the social graph module providing a social graph interface for presentation to a user; Figure 2 and related text regarding the social graph interface which allows users to manage information associated with a social graph of the given user] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the display of Yarbrough to include the relationship diagram of Ranade. Doing so would incorporate both affiliations in virtual spaces and relationships in social networks when determining a social graph for a given user, as stated by Ranade (Col 1 lines 19-21). 

Regarding claims 6 and 11, the claims recite limitations already addressed by the rejection of claim 1. Regarding claim 6, Yarbrough teaches A network-enabled intelligence persona management system accessible by a user device [Col 2 lines 34-49 and Figure 1]. Regarding claim 11, Yarbrough teaches An internet based intelligence persona management system accessible by a user device connected to the internet via a network, comprising: an internet based storage medium communicatively coupled to the user device, wherein the internet based storage medium is configured to store a plurality of intelligence personas; a persona management module communicatively coupled to the internet based storage medium and the user device and configured to cause a plurality of persona profiles to be stored on the internet based storage medium according to data entered from the user device, wherein each persona profile corresponds to a unique intelligence persona from the plurality of intelligence personas stored in the internet based storage medium; and a visualization module communicatively linked to the persona management module, a database, and the user device [Col 10 lines 34-65, Figure 1 & 5]. Therefore, claims 6 and 11 are rejected as being unpatentable over the combination of Yarbrough and Ranade.
Claims 2, 7, and 12
While the combination of Yarbrough and Ranade disclose the limitations above, regarding Claim 2, Yarbrough discloses the following:
wherein the persona profile for each intelligence persona in the database comprises: an identified operator of the intelligence persona; a set of unique personally identifiable information corresponding to the intelligence persona; at least one information target of the intelligence persona [see at least Col 2 lines 59-67 for reference to the profile information being used to determine which data sources of the set of data sources (e.g., news sources, social media networks, website content, etc.) and individual consumes and contributes to; Col 4 lines 58-67 for reference to profile data collected including demographic information such as the user’s age, occupation, education level, etc.; Col 5 lines 14-21 for reference to the data collector obtaining profile attributes for a user including demographic information, social media presence, websites visited, etc.; Figure 4 and related text regarding item 405 ‘OBTAIN A FIRST SET OF PROFILE ATTRIBUTES FOR A FIRST USER AND SECOND SET OF PROFILE ATTRIBUTES FOR A SECOND USER’]
a list of communication platforms used by the intelligence persona to communicate with the at least one information target [see at least Col 2 lines 59-67 for reference to the profile information being used to determine which data sources of the set of data sources (e.g., news sources, social media networks, website content, etc.) and individual consumes and contributes to; Col 5 lines 22-31 for reference to the data collector identifying data sources using the profiled attributes, for example, a social media site, a restaurant blog, and a restaurant review website; Figure 4 and related text regarding item 410 ‘IDENTIFY A FIRST SET OF DATA SOURCES USING THE FIRST SET OF PROFILE ATTRIBUTES AND A SECOND SET OF DATA SOURCES USING THE SECOND SET OF PROFILE ATTRIBUTES’] 

Regarding claims 7 and 12, the claims recite limitations already addressed by the rejection of claim 2.
Claims 3, 8, and 13
While the combination of Yarbrough and Ranade disclose the limitations above, Yarbrough does not disclose the data tree for each intelligence persona stored in the database comprises a visual depiction of the set of persona data showing: the identified operator; any other intelligence personas controlled by the identified operator; each communication platform used by the intelligence personas; and which information target associated with a particular intelligence persona uses a given communication platform.
Regarding Claim 3, Ranade discloses the following:
the data tree for each intelligence persona stored in the database comprises a visual depiction of the set of persona data showing: the identified operator [see at least Col 10 lines 39-46 for reference to within the virtual space the user may control characters within the virtual space; Col 17 lines 3-5 for reference to the connection identity field presenting identifying information associated with the connection such as a name, image, and/or other identifying information; Figure 2 and related text regarding item 208 ‘connection identity field’] 
any other intelligence personas controlled by the identified operator [see at least Col 10 lines 39-46 for reference to within the virtual space the user may control characters within the virtual space; Col 17 lines 3-5 for reference to the connection identity field presenting identifying information associated with the connection such as a name, image, and/or other identifying information; Figure 2 and related text regarding item 208 ‘connection identity field’]
each communication platform used by the intelligence personas [see at least Col 8 lines 41-61 for reference to the environment module providing various virtual environments to users; Col 17 lines 14-20 for reference to the virtual space factors field presenting one or more factors associated with the virtual space; Figure 2 and related text regarding item 216 ‘virtual space factors field’]
which information target associated with a particular intelligence persona uses a given communication platform [see at least Col 8 lines 41-61 for reference to the environment module providing various virtual environments to users; Col 17 lines 14-20 for reference to the virtual space factors field presenting one or more factors associated with the virtual space and the virtual environment factors field presenting one or more factors associated with an electronic social network and/or other virtual environment; Figure 2 and related text regarding item 216 ‘virtual space factors field’ and item 218 ‘virtual environment factors field’]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the display of Yarbrough to include the data tree of Ranade. Doing so would incorporate both affiliations in virtual spaces and relationships in social networks when determining a social graph for a given user, as stated by Ranade (Col 1 lines 19-21).

Regarding claims 8 and 13, the claims recite limitations already addressed by the rejection of claim 3.
Claims 4,9, and 14
While the combination of Yarbrough and Ranade disclose the limitations above, regarding Claim 4, Yarbrough discloses the following:
commonalities between any intelligence personas contained in the relationship diagram comprises a relationship between any information targets shown in the data tree [see at least Col 6 lines 9-14 for reference to prior interaction data describing one or more previous interactions between the first user and the second user being obtained from the first dataset; Col 9 lines 24-42 for reference to the interest vector model being generated by the modeler using data elements of the first dataset based on an interest identified, for example, prior interaction data being obtained describing one or more previous interactions between the first user and the second user from the first dataset; Figure 4 and related text regarding item 420 ‘GENERATING AN INTEREST VECTOR MODEL USING DATA ELEMENTS OF THE FIRST DATASET BASED ON AN INTEREST IDENTIFIED IN FIRST DATASET’ and item 425 ‘EVALUATING THE SECOND DATASET USING THE INTEREST VECTOR MODEL TO IDENTIFY THE INTEREST IN THE SECOND DATASET’]

Regarding claims 9 and 14, the claims recite limitations already addressed by the rejection of claim 4.
Claims 5, 10, and 15
While the combination of Yarbrough and Ranade disclose the limitations above, regarding Claim 5, Yarbrough discloses the following:
the displayed is configured to be interactive allowing the user to selectively obtain more detailed information of any displayed data [see at least Col 7 lines 22-45 for reference to the interaction initialization item being transmitted to a display device  and being presented to a user on a graphical user interface in a visual format; Col 8 lines 28-32 for reference to the interactive graphical user interface including an interactive window containing a variety of interactive user interface elements such as an interaction initialization item and a graphical representation of another user; Col 8 lines 55-61 for reference to several interaction initialization items including interaction initialization item being generated and displayed for the graphical representation of the other user; Figure 3 and related text regarding the interactive graphical user interface for interest matched interaction initialization; Figure 4 and related text regarding item 435 ‘TRANSMITTING THE INTERACTION INITIALIZATION ITEM TO A DISPLAY DEVICE, THE DISPLAY DEVICE PROVIDING A GRAPHICAL USER INTERFACE TO THE SECOND USER’]
While Yarbrough discloses the limitations above, it does not disclose the displayed by the relationship diagram.
However, Ranade discloses the following:
the displayed by the relationship diagram [see at least Col 5 lines 60-62 for reference to the social graph module providing a social graph interface for presentation to a user; Col 13 lines 16-20 for reference to the social graph module providing a social graph interface for presentation to a user; Figure 2 and related text regarding the social graph interface which allows users to manage information associated with a social graph of the given user] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the display of Yarbrough to include the relationship diagram of Ranade. Doing so would incorporate both affiliations in virtual spaces and relationships in social networks when determining a social graph for a given user, as stated by Ranade (Col 1 lines 19-21).

Regarding claims 10 and 15, the claims recite limitations already addressed by the rejection of claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTOR(S)
TITLE
US 9,449,050 B1
Molina et al.
IDENTIFYING RELEVANT MESSAGES IN A CONVERSATION GRAPH
US 2014/0229544 A1
Evans et al.
SHARING CONTENT IN SOCIAL NETWORKS
US 2016/0259778 A1
Cookson et al.
SYSTEM AND METHOD FOR EXTRACTING AND UTILIZING INFORMATION FROM DIGITAL COMMUNICATIONS


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTIN E GAVIN/Examiner, Art Unit 3683